Citation Nr: 1811202	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2013 rating decision, the RO found that the Veteran did not file a timely notice of agreement in regard to the March 2012 rating decision, and the RO denied reopening the claim.  However, the Board finds new and material evidence was received by VA within one year of the March 2012 rating decision.  See, e.g., August 2012 Mental Health Notes from Loma Linda Healthcare System (indicating that the Veteran's PTSD medications caused him to gain weight, which may have contributed to the development of his sleep apnea).  Therefore, the Board finds that the March 2012 rating decision did not become final, and the claim before the Board is an original claim rather than a claim for reopening.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  The Board also observes that the RO restated the issue as an original claim in its May 2013 Statement of the Case, and the Veteran filed a timely substantive appeal in June 2013 asserting that his PTSD aggravated his sleep apnea.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded an examination of his sleep apnea in February 2013.  While the February 2013 VA sleep apnea examiner indicated that the Veteran's PTSD did not cause his sleep apnea, the examiner based the opinion in part on records belonging to another Veteran.  The examiner did not address pertinent evidence including August 2012 mental health treatment notes from Loma Linda VA Healthcare System indicating that PTSD medication contributed to the Veteran's weight gain, which may have contributed to the development or worsening of his sleep apnea.  Additionally, while the examiner indicated that PTSD medication use including the use of sedatives can aggravate obstructive sleep apnea by decreasing muscle tone of the upper airway, it appears that the examiner was using information from another person's records when offering the opinion.  Accordingly, the AOJ should obtain a new VA examination assessing whether the Veteran's obstructive sleep apnea is related to his service to include as secondary to his service-connected PTSD and any side effects of PTSD medications to include decreased muscle tone of the upper airway and weight gain. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant VA and private records.  The AOJ should make reasonable attempts to obtain all identified outstanding records and associate them with the Veteran's claims file.

2. After associating all outstanding relevant records with the Veteran's claims file, the AOJ should obtain an addendum opinion from a competent medical examiner further addressing the Veteran's sleep apnea.  The AOJ should provide the examiner with a complete copy of the Veteran's claims file to include this remand order.  If the examiner determines it is necessary, the AOJ should schedule another in-person examination of the Veteran.  The AOJ should ensure that the examiner reviews the pertinent medical evidence and lay statements before addressing the following questions:

a) Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea was caused by his service-connected PTSD?  Please explain why or why not.  The examiner should consider any side-effects of PTSD medications (e.g. clonazepam) such as decreased muscle tone of the upper airway.  

b) Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea was permanently worsened beyond normal progression (aggravated) by his service-connected PTSD?  Please explain why or why not.  The examiner should consider any side-effects of PTSD medications (e.g. clonazepam) such as decreased muscle tone of the upper airway.  

If the examiner finds that the Veteran's sleep apnea was aggravated by his PTSD or side-effects of PTSD medication, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

c) Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected PTSD or associated medication use caused the Veteran to become obese or gain weight?  If so, the examiner should opine whether such weight gain was a substantial factor in causing or aggravating the Veteran's sleep apnea.  The examiner should also opine whether the Veteran's sleep apnea would not have occurred or worsened but for the weight gain caused by his PTSD or associated medication use.   

The AOJ should ensure that the VA sleep apnea examiner's opinion is based on evidence pertinent to the Veteran in this case rather than evidence or decisions pertaining to other Veterans.  The AOJ should request addendum opinions as necessary to address any deficiencies.   

3. After completing the above actions and any other necessary development, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

